Citation Nr: 1822832	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD, depression, and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disorder.

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for residuals of dog bite.

7.  Entitlement to service connection for skin disorders.

8.  Entitlement to service connection for hair loss.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1963 to November 1967.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California.  

As to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, a Notice of Disagreement was received in July 2013.  The Veteran was provided a Statement of the Case in March 2014, and the Veteran filed his substantive appeal (via a VA Form 9) in March 2014.  

As to the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, a Notice of Disagreement was received in May 2013.  The Veteran was provided a Statement of the Case in March 2014, and the Veteran filed his substantive appeal (via a VA Form 9) in March 2014.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

At the July 2017 hearing, the Veteran and his representative indicated that he was filing a VA Form 9 with respect to the May 2017 SOC, which denied service connection for dental surgery and injury and for a staph infection on the face and nose.  Testimony was taken as to both issues, and the record was held open for 90 days to allow the Veteran to submit an appeal.  After a review of the claims file, the Board observes that the Veteran did not submit a Form 9 or any document that could be construed as a substantive appeal following the issuance of the May 2017 SOC.  Therefore, because an appeal of the denial was never perfected, the Board remains without jurisdiction over these two issues.  

Additionally, at the July 2017 hearing, the Veteran withdrew his petition to reopen the previously denied claim for service connection for left knee condition and claims for entitlement to service connection for acid reflux, residuals of a dog bite, skin disorders, and hair loss.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA (Legacy) paperless claims file.


FINDINGS OF FACT

1.  At the July 2017 video hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal seeking to reopen the previously denied claim for service connection for left knee condition was requested.

2.  At the July 2017 video hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for acid reflux was requested.

3.  At the July 2017 video hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for residuals of a dog bite was requested.

4. At the July 2017 video hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for skin disorders was requested.

5.  At the July 2017 video hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to service connection for hair loss was requested.

6.  The Veteran's claimed stressors include the fact that the Veteran had several teeth extracted during service; there is medical opinion evidence that shows that this claimed stressor is adequate to support a diagnosis of PTSD with anxiety and depressed mood, and that the Veteran's symptoms are related to this claimed stressor.

7.  The probative evidence of record does not reflect that the Veteran's bilateral hearing loss, which was noted at entrance into active service, was aggravated beyond its natural progression during active service.

8.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking to reopen the previously denied claim for service connection for left knee condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for acid reflex have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for residuals of a dog bite have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for skin disorders have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for hair loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for service connection for PTSD and MDD have been met. 38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

7.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

8.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the July 2017 hearing, the Veteran withdrew his appeal regarding the issues of whether new and material evidence has been received to reopen a claim for service connection for left knee disorder and entitlement to service connection for acid reflux, residuals of a dog bite, skin disorders, and hair loss.  As such, there remain no allegations of errors of fact or law for appellate consideration for this claim; and it is dismissed.

II.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a July 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. 
McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim. 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, and VA examination reports have been obtained.  Neither the Veteran nor his representative asserts that there are additional records to be obtained, or that VA failed to obtain identified records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.30, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304 (b) (2017).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is generally needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2017).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 

For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Evidence of a Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991). 

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).

IV.  Analysis

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He contends that both conditions were caused by active service, to include exposure to mortars dropping, aircraft engines screeching, machine guns firing, and as a result of dental surgery and the residuals thereof.  The Veteran stated that he was not provided adequate hearing protection while in service.  Further, he stated that his hearing has gradually worsened over the years and has resulted in complete hearing loss on his left side.  See September 2017 Statement in Support of Claim (VA Form 21-4138).  The Veteran also seeks service connection for an acquired psychiatric disorder. 




A.  Bilateral Hearing Loss 

The Veteran had in-service audiological evaluations during service in July 1963 and October 1967 at which time auditory thresholds were recorded. It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, which ever is more beneficial to the Veteran. For service audiological evaluations conducted after December 31, 1970, VA protocol is to presume the ISO-ANSI standard was used. As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  At the outset, the Board notes that bilateral hearing loss was noted upon entry.  

Puretone thresholds, in decibels, from audiometric testing at the July 1963 enlistment examination, for the frequencies of interest, in Hertz, (ISO or ANSI units after conversion are in parentheses) were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
-
40 (45)
LEFT
20 (35)
15 (25)
25 (35)
-
40 (45)

The entrance examination audiogram revealed bilateral mild hearing loss at 4000 Hz.

Puretone thresholds, in decibels, from audiometric testing at the October 1967 separation examination, for the frequencies of interest, in Hertz, (ISO or ANSI units after conversion are in parentheses) were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
15 (25)
10 (20)
LEFT
0(15)
5 (15)
0 (10)
0 (10)
10 (20)

The separation examination audiogram revealed hearing within normal limits in both ears.  

A comparison between these values and the provisions of 38 C.F.R. § 3.385 indicates that bilateral hearing loss for VA purposes was noted at the time of enlistment.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  When deciding a claim based on aggravation of a preexisting condition, VA must determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).

A September 1997 private MRI evaluation reveals the first documented complaints of left sided unilateral hearing loss with tinnitus and dizziness.  Additionally, it was noted that the Veteran had work-related hearing loss that he received a judgment for in 1982.  The Veteran worked as a forklift driver and worked with heavy equipment.  

Puretone thresholds, in decibels, from private audiometric testing at the September 1997 audiological examination, for the frequencies of interest, in Hertz were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
15
90
75
LEFT
60
50
60
65
65

Audiological results revealed normal hearing through 2000 Hz, sloping to a profound loss 3000-8000 Hz in the right ear with a moderate to severe flat hearing loss in the left ear.  

An electronystagmogram (ENG) evaluation in August 1998, also performed by Dr. D.S., indicated a lesion of the left labyrinth or vestibular nerve.  

Diagnostic evaluation in 2005 to 2008 continued to show hearing loss, progression to the following: normal hearing at 250-1000 Hz, sloping from a mild to profound hearing loss in the high frequencies in the right ear; mild hearing loss at 250-1000 Hz, sloping from a moderate to severe hearing loss in the higher frequencies in the left ear.

Puretone thresholds, in decibels, from audiometric testing at the September 2005 private audiological examination, for the frequencies of interest, in Hertz were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
70
-
85
LEFT
25
35
70
-
70

Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 100 percent in the left ear.

Puretone thresholds, in decibels, from audiometric testing at the November 2006 private audiological examination, for the frequencies of interest, in Hertz were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
65
95
85
LEFT
25
25
65
80
70

Speech recognition scores based on the Maryland CNC Test were not provided.

Puretone thresholds, in decibels, from audiometric testing at the December 2008 private audiological examination, for the frequencies of interest, in Hertz were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
65
95
80
LEFT
35
35
65
75
80

Speech recognition scores based on the Maryland CNC Test were 70 percent in the right ear and 70 percent in the left ear.

In an August 2012 Compensation and Pension audiological evaluation, the Veteran was again diagnosed with bilateral sensorineural hearing loss.  The VA examiner first noted that the Veteran did not use any hearing protection while using weapons as an Air Policeman and that exposure to loud sounds such as aircraft without the use of appropriate ear protection has been shown to contribute to hearing loss.  Further, the examiner opined that while hearing loss existed prior to service, it was of the examiner's opinion that it was at least as likely as not that the Veteran's hearing loss was caused by or was the result of or was aggravated beyond the normal progression by military service.  By way of rationale, the examiner noted that the separation audiogram performed in October 1967 showed improvement in the left ear hearing over entrance examination audiogram performed in July 1963.  Additionally, the examiner stated that the entrance and exit audiology evaluations have not always been performed under controlled, optimal conditions.  

Puretone thresholds, in decibels, from audiometric testing at the August 2012 audiological examination, for the frequencies of interest, in Hertz were as follows:   


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
70
95
85
LEFT
75
75
70
80
85

Speech recognition scores based on the Maryland CNC Test were 92 percent in the right ear and 60 percent in the left ear.

In a March 2013 opinion, the VA examiner opined that the Veteran's bilateral hearing loss, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by military service.  By way of rationale, the examiner noted that the Veteran's entrance audiogram showed bilateral mild high frequency hearing at 4000 Hz only and that his separation audiogram revealed normal hearing in both ears.  The examiner also noted that military entrance audiograms show that he entered service with bilateral high frequency hearing loss and, since separation, his civilian occupation exposed him to high levels of noise, according to provider comments of 1997 and 2005.  Additionally, the examiner noted that exposure to noise may lead to hearing loss, and absent a nexus between current asymmetric, progressive hearing loss and military service, (considering the extensive case history obtained by a variety of providers between 1997 and 2012), it was his opinion that the Veteran's hearing loss was not due to military noise exposure.

The Board also acknowledges the Veteran's claim that his hearing loss was secondary to, related to, or caused by temporomandibular joint disorder (TMJ).  As the Veteran is not service connected for TMJ, hearing loss as secondary to this disorder cannot be established.

The Board has also considered the Veteran's lay statements.  Specifically, even though the Veteran has stated that his hearing was aggravated as a result of service, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether preexisting hearing loss was aggravated by service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The competent evidence of record does not reflect that the Veteran's bilateral hearing loss was aggravated as a result of service.  In this case, the Board assigns more probative weight to the October 2013 VA examiner's opinion than that of the August 2012 VA examiner's opinion.  The Board has determined that the August 2012 opinion is speculative in nature, and therefore, it is insufficient to substantiate the claim.  In noting that entrance and exit examinations have not always been performed under controlled, optimal conditions, the examiner does not otherwise provide insight on alternative thresholds to be used in evaluating the material issue on whether the Veteran's bilateral hearing loss was incurred or aggravated in service.  In contrast, the October 2013 VA opinion was not speculative in nature and was supported by an adequate rationale.  The Board finds the October 2013 VA opinion dispositive on the nexus issue presented in this case.    

For the reasons discussed above, service connection must be denied.  

B.  Tinnitus 

The Veteran contends that he is entitled to service connection for tinnitus.  The Board recognizes that ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran's DD-214 shows that the Veteran's MOS was that of an Air Policeman.  Additionally, the Veteran contends that he was exposed to the noise of aircraft while working as an Air Policeman, and that his tinnitus was related to noise exposure and a dental procedure performed in service.  The Board finds that the Veteran's report of noise exposure, while working as an Air Policeman, is consistent with the place, type, and circumstances of his service.  See 38 U.S.C. § 1154 (a).  Therefore, the claim turns on whether the Veteran's claimed tinnitus is related to his in-service noise exposure.

In this regard, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  Additionally, both the July 1963 enlistment examination and October 1967 separation examination reveal that the Veteran's ears and ear drums were noted as normal; tinnitus was not noted.

In MRI reports, dated in September 1997 and September 1998, there is an indication of dizziness, tinnitus, and hearing loss of the left ear.  

A private evaluation dated in August 1998 reveals that the Veteran had tinnitus for a number of years, which the Veteran related to his work.

In an August 2012 examination, the examiner determined that it was at least as likely as not that the Veteran's diagnosis of tinnitus was a symptom associated with hearing loss.  By way of rationale, the examiner noted that tinnitus was a symptom associated with hearing loss.  

Again, a medical opinion rendered in March 2013 indicated that the Veteran's preexisting bilateral hearing loss was not aggravated beyond its natural progression by service.  

The Board acknowledges the Veteran's assertions that his tinnitus is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's tinnitus falls outside the realm of his common knowledge as a lay person because the Veteran's tinnitus can be due to several different causes thereby rendering the nexus question presented in this case medically complex.  Thus, while the Veteran is competent to report his symptoms, any opinion regarding whether his claimed tinnitus is related to his in-service noise exposure or any other event in service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his tinnitus is in any way related to his military service. 

Accordingly, service connection for tinnitus on a direct basis is denied.  There is no persuasive medical opinion of record that shows a relationship between his current condition and any incident of his military service.  

Additionally, there is no persuasive credible evidence of record that the Veteran's tinnitus manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the first complaint of tinnitus was in September 1997 and August 1998, approximately 30 years after discharge from service, at which time the Veteran reported the onset of tinnitus for only a number of years and which he related to his current work.  There is no credible persuasive evidence of an in-service condition that has continued since service to the present time.  Thus, service connection on a presumptive basis or on a theory of continuity of symptomatology is not warranted.  

Finally, the Veteran claimed that his tinnitus was secondary to, related to, or caused by his hearing loss.  As the Veteran is not service connected for hearing loss, tinnitus as secondary to this disorder cannot be established.  

As such, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.  Acquired psychiatric condition, to include PTSD, depression, and anxiety

The Veteran contends that his acquired psychiatric conditions are a result of combat service and the result of dental surgery while in service.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f), 4.125(a); see Cohen v. Brown, 10 Vet. App. 128 (1997).

As to the stressor relating to the extraction of teeth, it is the Veteran's contention that, while in service, he was informed that he had to have two to three teeth extracted due to an underlying problem.  He further testified that when he woke up from the December 1963 surgery, he realized that all of his teeth were pulled and that his head was about the size of a basketball.  According to service treatment records, tooth numbers 1 through 15, 18, 19, 29, and 31 were extracted.  Following the surgery, at the age of 18, he was sent home and went three to four months without teeth.  He further testified that he would cry himself to sleep and became very depressed.  He then paid for dentures months later and received dental implants in November 2011.  He also testified that he is currently afraid to go to the dentist and particularly fearful of any type of anesthesia.  

The Veteran submitted a treatment summary, dated in August 2017, from his therapist, Dr. M.D.  The therapist stated that the Veteran was traumatized during combat by mortar attacks, deaths, explosions, and attacks.  The therapist also indicated that the Veteran was a dog handler, working with dogs trained to kill.  The therapist further revealed that he Veteran met the diagnostic criteria for PTSD.

The Veteran also submitted a letter, dated in March 2015, from his private oral surgeon, Dr. E.S.  The surgeon stated that he met the Veteran in 2011 and stated that the Veteran was severely and emotionally traumatized as a result of being sedated and unknowingly having all of his upper teeth and wisdom teeth extracted.

The Veteran submitted another letter, dated in September 2017, from Dr. E.S.  In the letter, the surgeon wrote that he examined the dental records of the Veteran for the period 1963 through 1964.  After reviewing the Veteran's in-service dental charting, the surgeon determined that it was understandable that the Veteran was referred out for surgery for the removal of a cyst in the lower right part of his mandible, but that it was astonishing that the chief of prosthodontics decided to remove his remaining maxillary teeth.  He further stated that the diagnosis and treatment provided did not comport with the evidentiary records and that the procedure was a gross misdiagnosis of the Veteran's condition.  As a direct result of the treatment, the surgeon noted that the Veteran has had severe phobias and anxieties about visiting a dentist.

A December 2017 VA examiner diagnosed the Veteran on Axis I with PTSD, and noted that his symptoms, in pertinent part, included anxiety and depressed mood.  No other mental disorders were diagnosed upon examination.  The examiner noted that, following service, the Veteran was prescribed medication for anxiety and was supported for counseling for PTSD and Major Depressive Disorder.  The Veteran identified two stressors that he believed to have been traumatic: incidents of being mortared and subjected to enemy fire while in Vietnam and the unauthorized extraction of his adult teeth, during surgery in which the Veteran was told involved three teeth.  Both stressors were noted by the examiner to meet Criterion A for PTSD.  In addressing the extraction of teeth, the examiner also noted that the Veteran suffered intense emotional and psychological suffering as a result.  The examiner then opined that the Veteran's PTSD was at least as likely as not related to service.  In support of this opinion, the examiner noted that the Veteran meets the DSM-V criteria based on his reported combat exposure and the unauthorized extraction of his adult teeth.  The examiner further stated that the Veteran continued to suffer symptoms relating to both causes and that the opinion was further supported by a thorough medical and service record review, the Veteran's self report, corroboration by his wife who presented for an interview, and current peer reviewed medical literature.

As to the stressor relating to the extraction of teeth, the Board finds that this stressor has been corroborated as the Veteran's service treatment records indicate that the Veteran had almost all of his teeth pulled in December 1963.  The evidence of record further indicates that the Veteran was sent home following the procedure.  Lastly, the evidence of record indicates that the Veteran had dentures fabricated at the age of 18.  There is medical opinion evidence that shows that this claimed stressor is adequate to support a diagnosis of PTSD with anxiety and depressed mood, and that the Veteran's symptoms are related to this claimed stressor.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Accordingly, service connection for PTSD and MDD is warranted.  


ORDER

The appeal of whether new and material evidence has been received to reopen a claim for service connection for left knee disorder is dismissed. 

The appeal of entitlement to service connection for acid reflux is dismissed. 

The appeal of entitlement to service connection for residuals of dog bite is dismissed. 

The appeal of entitlement to service connection for skin disorders is dismissed. 

The appeal of entitlement to service connection for hair loss is dismissed. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD and MDD is granted.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


